Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Rodgers appeals the district court’s orders dismissing without prejudice his 42 U.S.C. § 1983 (2012) civil rights complaint for failure to comply with the court’s earlier order to particularize and amend the complaint, and denying Rodgers’ Fed.R.Civ.P. 59(e) motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rodgers v. Shearin, No. 1:13-cv-02902-CCB (D.Md. Jan. 31, 2014 & Feb. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.